DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 07/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Application 16/532,938 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -11 of copending Application No. 16/532,954(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘954 teaches a heat sink for use in induction welding, the heat sink comprising a number of tiles, wherein the tiles are electrically non-conductive and have a corresponding to conductivity); and a joint flexibly joining the tiles together, wherein the joint is comprised of a silicone (corresponding to flexible backing).
Regarding claim 2, claim 5 of ‘954 discloses the tiles define a gap therebetween and the joint is disposed within the gap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fletcher et al. (US 2005/0061473) as evidence by Panescu et al (US 2016/0278856) (hereinafter Panescu).
Regarding claim 1, Fletcher anticipates (Figures 3A-3C & 4C) a heat sink (assembly of elements shown in Figure 3A), the heat sink comprising:

a joint (12) flexibly joining the tiles together (as shown in Figures 3A-3B where elements 14 are held together by plate 12 which is made of flexible material 30 per Paragraphs 0038 & 0043, lines 1-2 & 1-2, respectively,).
The recitation of: “for use in induction welding” is considered to be a statement of intended use. The applicant is reminded that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claim, as is the case here; refer to MPEP 2114(Il). In the instant case, Fletcher discloses every single structural element as claimed therefore Fletcher is capable of being used in the manner claimed.
Regarding claims 2 and 9, Fletcher anticipates the tiles are spaced apart on the flexible backing to form an air gap therebetween (Fig. 2A). 

Regarding claim 11, Fletcher anticipates the adhesive/glue is disposed between the tiles (14) (¶0044).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher as applied to claims 1, 2, 9-11 above, and further in view of Wu (US Pat. No.: 2018/0259271 A1) (hereinafter Wu).
Regarding claims 12 and 13, the limitations of claims 1 and 10 are taught by Fletcher as cited above. Fletcher is silent about adhesive is a silicone pressure sensitive adhesive. 
Wu also discloses a heat sink (Abstracts, ¶0028). Wu discloses using silicone pressure sensitive adhesive to bond heat sink (¶0025). Thus, the used of silicone adhesive is well known within the art. The benefit of doing so would have been to provide a balance between a thermal performance and mechanical bonding performance. 
It would have been obvious to use silicone adhesive as taught by Wu within the heat sink as taught by Fletcher. The benefit of doing so would have been to to provide a balance between a thermal performance and mechanical bonding performance.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher as applied to claims 1, 2, 9-11 above, and further in view of Fraivillig (US Pat. No.: 2017/0321096 A1).
Regarding claim 14, the limitations of claim 1 are taught by Fletcher. Fletcher is silent about adhesive is an epoxy, heat cured, two component system having a liquid resin and powder hardener. 

Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to use and epoxy hear cured resin as taught by Fraivillig within a heat sink as taught by Fletcher. The benefit of doing so would have been to maximize thermal transfer. 

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fletcher as applied to claims 1, 2, 9-11 above, and further in view of Yu et al. (US Pub. No.: 2005/0077601 A1) (hereinafter Yu).
Regarding claims 6-8 the limitations of claim 1 are taught by Fletcher. Fletcher is silent about flexible backing is comprised of interwoven fibers. 
Yu also discloses a heat sink (Abstract). The heat sink comprising a woven fiberglass fabric saturated with polytetrafluoroethylene (¶0073). The benefit of doing so would have been to comprise a device with low thermal resistance. 
Given the wealth of knowledge it would have been obvious to a person of ordinary skill in the art at the time of invention to used woven fiberglass fabric saturated with polytetrafluoroethylene as taught by Yu within the heat sink as taught by Fletcher. The benefit of doing so would have been to produce organic electronic device with low thermal resistance. 
Allowable Subject Matter
s 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/VISHAL I PATEL/Primary Examiner, Art Unit 1746